                               Case 1:20-mj-00262-CL                    Document 1          Filed 10/27/20                      Page 1 of 4

                                                                                                                 U . . .. _ . f2iitf'QfC®2£o2-
                                                                                                                 file(i;Q9121129 .·PagEfl'Of. 2


                                               UNITED STATES DISTRICT COURT
                                                                               forth,:
                                                                  Ehstcrn Dislrictlif C'nli l1lr!1ia ·

                      l/11i1cd S1,1(e:1. of .:-\mcrka
                                    ·.\                                          }
                             BLANE L,~E SMITH                                    )
                                                                                 )
                                                                                 l
                                                                                 }
                                                                                 )



                                                                 ARREST ,\'ARRANT
TQ:       ./\i\y authorized lmVcnli:m:cmc111·oflicer

           Vou ARE'C:Oi\Ji\1,\i\l)ED to arrest i111d bring hcfim: a United St,ilc$mingislmte judge ivithout_uimeccs~Q_r'y delay
                        ,,                                         •                                         •                           •             '   ,   '   •   ~




·. who is accused or an offense or ,:iolntion based (ll} the folltiwing dm!Ul\11.'nt lil.cd with: 1he courl:

      l_ndic11i1cnt            (J. .si,pcrscding lndic1111c111         · ,J lnfi.mnation    :7 Supcrscdib¥ .lnfonnation                        . ~ Gin1plaint
                                                 ,7 Supi:r\'.ised Release Violation Pc1irion              i'.1 Violation Notice- i'.TOi:der,ofthe Court

 This offl.'l\5C is _bricllt <lcscrib1xi as rollows:
  · 1a t.1:.$.   C. '7-51(a) • Esci:!pe from Custody




                                                                                                         .                L·. ·'1\_
                                                                                                                                 ,   ,




                                                                                                                                       ... ,,A~·
                                                                                                                                 I.. Y\LA)r6lAl!_~~·•,
                                                                                                             .     l.!!   of/kcr '.~ .rig1w111,·,• ·
                                   ,       ,



                             Bakersfield.CA
                                 ,,
                              """•-'   ..                                                                Hon. jerlnjfer L. ThL![_sro11
                                                                                                            I 'ri1u,•d /WIii<' m1d Ii/I,• .


                                                                              Return
                                                              Case 1:20-mj-00262-CL                         Document 1           Filed 10/27/20               Page 2 of 4



                                                                                         UNITED      STATES DISTRICT c·0uRT
                                                                                                                   for the
                                                                                                     Ea~tern .District ofCalifornia

                                        ·Uniteci States: of Ameti_ca
                                                         ',                   'V.
                                                        au~ifE-t-"EE SMITH




                                                                                                  CRlMINAL COMPLAINT
                         . It the complainant in th is case, .state thatthe fol lowing is true to .the. best ofmy knowledge and.belief:
     ~.n (>fpbou(t'h~Aat~(s)qf                                                              September 8,. 2020'              "iii tf1ttcounty. .of                     Kem.                .'inihe
                Eastern .                               . . District·of                       California          , the defendanf($}Vio.lated:

                               Code Section.                                                                                     Offense:Des.c~ipi1on
         1su.s.:c:.1$1(a) ·                                                                      Escape

                                                                                                 PENAlTiES:
                                                                                                 up to,5 years imprii;onment;'
                                                                                                 fine of,up'to $2q0,000.00;
                                                                                                 3years ofsup~rvis1;d {elease·



                         "Jhi$ crimihal ciJmpiaint is bas~d on tlies.e fa¢,!S:
         See _i;:ittached affidavit




                          91' Continued on,the attached sheet.


I{ IAff14avit ~~bll) itt1::d by-email/pdf a:nd'attested ·to me as                                                                                       C:omplainanl 's si$natufe

                                                                                                                                        S.e?Jn ·Hallenbeck, Deputy ,J.:;s.jiAa(shai
         '.trueandaccurate by'.telephone consistent with
          Eed..R.C.din. ,P. 4.:r; .iinif4 l(d)(3.); .                                                                                           . . . f'rbiied.nain_e iiifd<tifW . ..
                    .     '                 ~-           ",     " -       '         ·,




D Sworn.to bel'ore m~-and
     ;               .         -   ..   '       .   '     '           ~
                                                                          signed fo my pr_esen~e;


     .Da.. t· e:··            Se_p:tember iJ i-2_02.0                                                                               rlA\JtihA.f~
                                                                                                                              ---(f"'------0,dg,7;ig;aJ""' .· . . . .. .·
     .Chy·and_s~te_:                                                                      Bakersfield, CA                                            f-Jon.. jennifer ~. TtJi:n:sJ!'.>n·
                                                                                                                                                         Printednam~ and title.-, ··
                     Case 1:20-mj-00262-CL Document 1 Filed 10/27/20 Page 3 of 4
                     Case 5:20:-mj~33-JLT Document 1 · Filed 09/2...,J) Page 2 of ·3

     1                                                 AFFIDAVIT
     2
                I, Sean Hallenbeck, first being duly sworn, depose and state:
     3
    •4                   My name is Sean Hallenbeck and I have been a Deputy U.S. Marshal since October 2010.
     5 During this time, I have accumulated numerous hours working criminal investigations. I am a graduate
     6 of both the Federal Law Enforcement Training Center's Criminal Investigator Training Program and the
     7 basic Deputy U.S. Marshal's training academy. I am currently assigned to the Eastern District of
I    8 California in Bakersfield.

     9          2.       Blane Lee SMITH was serving a37 month custQdial sentence for a violation of 18 U.S.C.
    1o 922(g)( 1)- Possession of a Firearm by a Prohibited P~rson. He ·was arrested for this offense on or about
    11 January 28, 2019 and sentenced in the District of Colorado on or about November 15, 2019 in case
    12 number 1:17-cr-0033 7-MSK-GPG- l. SMITH was designated to the Federal Correctional Institution
                             .         .
    13 (FCI) in Sheridan, OR where he was confined by direction of the Attorney General of the United States

    14          3.       At the request of the Kem County Superior Court, SMITH was transferred to the Kem
    . 15 County Jail where he was housed while addressing his state criminal case in the before mentioned
    16 Superior court.

    17          4.       On September 8, 2020 at approximately 8:30 p.m., SMITH was released in error by the
    18 Kem County Jail while still a prisoner with the Bureau of Prisons. It is believed that SMITH was aware
    19 that he was obligated to go back to the FCI in Sheridan, OR but did not inform jail staff prior to being
    20 released. Efforts have been made by the United States Marshals Service and the Kem County District
    21   Attorney's Office to locate SMITH which have not been successful. Whe~ SMITH could not be located,
    22 the Bur~u of Prisons declared the defendant to be on escape status on September 10, 2020.

    23          5.       Therefore, I believe that probable cause exists to believe that Blane Lee SMITH did
    24 knowingly escape from a facility in which he was lawfully confined at the direction of the Attorney
    25 General, in violation of Title 18, United States Code, Sections 751 (a).

    26
    27                                                        Sean Hallenbeck
                                                              Deputy U.S. Marshal     .
    28                                                        United States Marshals Service
                              Case 1:20-mj-00262-CL   Document 1   Filed 10/27/20   Page 4 of 4



   i ii
     .R.e:v.iew:t:JanctA..pproved as to form and.content
   2 ·thist8trrdayof.September; 2020
                   .           .


  :3-_ Isl.Laurel l Montoya
         . ;Latµ;el liMo;Jt~yl?-     ..
  "4·      »;sstst~riftJ.S ..A.ttotri.ey
  cs
-6
   7




{J-
12
"13•

14
J-5''
'"1.6.
J7
t8
 19
20                                                                                                'I


21
,..,_
'"l?·     .



23'
14
 25
'1~
 27
 28

              AFEIDi\-Vl'r:
                                                              2
